Montgomery App. No. 14949. This cause is pending before the court on the certification of conflict by the Court of Appeals for Montgomery County. Upon consideration of the motion of amicus curiae, Raymond Richard Nelson, for leave to file an additional authority,
IT IS ORDERED by the court that the motion for leave to file an additional authority be, and hereby is, granted, and the amicus curiae may file the citation to the additional authority with a copy of the authority attached, on or before June 9,1997.